       CASE 0:20-cv-01240-PJS-HB Document 27 Filed 06/17/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Joseph Alan James, William Marks,
and Tony Stonell,                                     Civil No. 20-cv-1240 (PJS/HB

                       Plaintiffs,

v.                                                      ORDER ON REPORT
                                                      AND RECOMMENDATION
Bureau of Prisons, FMC Lexington;
and Francisco Quintana, Warden,

                      Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to

the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED;

       2.     This matter is DISMISSED WITHOUT PREJUDICE pursuant
              to 28 U.S.C. § 1406(a).

       3.     The pending motions of Plaintiffs Joseph Alan James, William Marks,
              and Tony Stonell [Doc. Nos. 2, 3, 6 and 24] are DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 17, 2020
                                         PATRICK J. SCHILTZ
                                         United States District Judge
